Title: Memorandum of an Interview with Lieutenant Colonel James Paterson, 20 July 1776
From: Washington, George
To: 



[New York, 20 July 1776]

After usual Compliments in which as well as through the whole Conversation Col. P. addressed Gen. Washington by the Title of Excelly: Col: Patterson entered upon the Business by saying That Gen. Howe much regretted the Difficulties which had arisen respecting the Address of the Letters to Genl W.—that it was deemed consistent with Propriety & founded upon

Precedents of the like Nature by Embassadors & Plenipotentiaries where Disputes or Difficulties of Rank had arisen—That Gen. W. might recollect he had last Summer address’d a Letter to Gen. Howe to the Hon: William Howe Esqe—That Ld Howe & General H. did not mean to derogate from the Respect or Rank of Genl W.—that they held his Person & Character in the highest Esteem—That the Direction with the Addition of &c. &c. &c.—implied every thing that ought to follow. He then produced a Letter which he did not directly offer to Gen. W. but observed that it was the same Letter which had been sent & laid it on the Table with a Superscription to Geo. Washington &c. &c. &c.—The General declined the Letter & said that a Letter directed to a person in a publick Character should have some Description or Indication of it otherwise it would appear a mere private Letter—That it was true the &c. &c. &c. implied every thing & they also implied any thing. That the Letter to Gen. Howe alluded to was an Answer to one received under a like Address from him—which the Officer on Duty having taken he did not think proper to return, but answered it in the same Mode of Address. That he should absolutely decline any Letter directed to him as a private Person when it related to his publick Station. Col. P. then said that Genl Howe would not urge his Delicacy farther & repeated his Assertions that no Failure of Respect was intended. He then said that he would endeavour as well as he could, to recollect Gen. Howes Sentiments on the Letter & Resolves of Congress sent him a few Days before respecting the Treatment of our Prisoners in Canada—“That the Affairs of Canada were in another Department not subject to the Controul of Genl Howe—but that he & Ld Howe utterly disapproved of every Infringement of the Rights of Humanity.[“] Col. P. then took a Paper out of his Pocket & after looking it over said he had expressd nearly the words—Gen. W. then said that he had also forwarded a Copy of the Resolves to Gen. Burgoyne. To which Col. P. replied he did not doubt a proper Attention would be paid to them, & that he (Gen. W.) was sensible that Cruelty was not the Characteristick of the British Nation.
Col. P. then proceeded to say he had it in Charge to mention the Case of Genl Prescott who they were informd was treated with such Rigour that under his Age & Infirmities fatal Consequences

might be apprehended. Gen. Washington replied that Genl Prescotts Treatment had not fallen under his Notice—That all Prisoners under his particular Direction he had treated with Kindness & made their Situation as easy & comfortable as possible. That he did not know where General Prescott was, but believed his Treatment very different from their Information. Gen. W. then mentioned the Case of Col. Allen & the Officers who had been confined in Boston Gaol—As to the first Col. P. answered that Gen. Howe had no Knowledge of it but by Information from Gen. Washington & that the Canada Department was not under his Direction or Controul. That as to the other Prisoners at Boston whenever the State of the Army at Boston admitted it they were treated with Humanity & even Indulgence—that he asserted this upon his Honour & should be happy in an Opp[ortunit]y to prove it.
Gen: W. then observed that the Conduct of several of the Officers would well have warranted a different Treatment from what they had received—some having refused to give any Parole, & others having broke it when given by escaping or endeavouring so to do. Col. P. answered that as to the first they misunderstood the Matter very much & seemed to have mistook the Line of Propriety exceedinly—and as to the latter Gen. Howe utterly disapproved & condemned their Conduct—that if a Remonstrance was made such Violations of good Faith would be severely punished—but that he hoped Gen. W. was too just to draw publick Inferences from the Misbehaviour of some private Individuals that bad Men were to be found in every class & Society—that such Behaviour was considered as a dishonour to the British Army.
Col. Patterson then proceeded to say that the Goodness and Benevolence of the King had induced him to appoint Ld Howe & Gen. H. his Commissioners to accomodate this unhappy Dispute—that they had great Powers & would derive the greatest Pleasure from effecting an Accomodation—& that he (Col. P.) wish’d to have this Visit considered as making the first Advances to this desirable Object. Gen. W. replied he was not vested with any Powers on this Subject by those from whom he derived his Authority & Power. But from what had appeared or transpired on this Head Ld Howe & Gen. Howe were only to grant Pardons—that those who had committed no Fault wanted no Pardon:

that we were only defending what we deemed our indisputable Rights—Col. P. said that that would open a very wide Field for Argument. He then expressed his Apprehensions that an Adherence to Forms was likely to obstruct Business of the greatest Moment & Concern. He then observed that a Proposal had been formerly made of exchanging Govr Skene for Mr Lovel, that he now had Authority to accede to that Proposal. Gen. W. replied that the Proposition had been made by the Direction of Congress, and having been then rejected he could not now renew the Business or give any Answer till he had previously communicated it to them.
Col: Patterson behaved with the greatest Politeness & Attention during the whole Business—express’d strong Acknowledgments that the usual Ceremony of blinding his Eyes had been dispensed with—At the breaking up of the Conference General Washington strongly invited him to partake of a small Collation provided for him—which he politely declined, alledging his late Breakfast—& an Impatience to return to Gen. Howe tho he had not executed his Commission so amply as he wish’d—Finding he did not propose staying he was introduced to the General Officers, after which he took his Leave & was safely conducted to his own Boat which waited for him about 4 Miles distant from the City.
